Citation Nr: 0308842	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right patella, lateral meniscus tear, 
moderate degenerative joint disease and moderate knee 
effusion, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The appellant had active service from October 1950 to October 
1954.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 1997 rating decision in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) increased a noncompensable 
evaluation in effect for the residuals of his right fractured 
patella to 10 percent and declined to reopen the appellant's 
claim for service connection for a back disorder.


FINDINGS OF FACT

1.  In a July 1979 decision, the Board denied entitlement to 
service connection for a back disorder.

2.  The evidence received subsequent to the July 1979 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3  The arthritis of the right knee is manifested by 
complaints of pain with limitation of extension to -5 degrees 
and flexion limited to 110 degrees.

4.  The residuals of a fracture of the right patella and 
lateral meniscus tear are productive of slight impairment.


CONCLUSIONS OF LAW

1.  The July 1979 Board decision, which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002). 

2.  The evidence received since the July 1979 Board decision, 
which denied service connection for a back disorder, is not 
new and material; thus, the requirements to reopen the claim 
for service connection for a back disorder have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. § Part 4, Diagnostic Codes 5010, 
5003, 5260, 5261 (2002).

4.  The criteria for a separate 10 percent rating for the 
residuals of a fracture of the right patella and lateral 
meniscus tear of the right knee have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.20, Part 4, Diagnostic Code 
5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
In the November 2002 supplemental statement of the case, the 
RO also notified the veteran of VCAA and that VA would 
attempt to obtain medical records identified by the veteran.  
The record shows that the RO has sought and/or obtained all 
pertinent evidence needed to adjudicate the present issue, 
and the Board finds that the VA has satisfied met provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002). 

Whether New and Material Evidence has Been Presented to 
Reopen a Claim of Entitlement to Service Connection for a 
Back Condition

Under pertinent law and VA regulations, service connection 
may be granted for a disability, which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis may also be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2002).  Notwithstanding a lack of diagnosis of 
disease during service, service connection may be granted for 
a disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303.

The evidence of record at the time of the July 1979 Board 
decision is summarized.  Service medical records show no 
reference to complaints, treatment, findings or diagnosis 
referable to a low back disorder.  In December 1953 he was 
treated at the dispensary when the truck in which he was 
riding overturned.  He complained about knee pain.  In 
October 1954 he was seen at the dispensary for a stiff neck.  
The report of history at the time of his October 1954 
separation examination shows no relevant complaints or 
history of back complaints.  On examination at that time 
evaluation of the spine and other musculoskeletal system was 
normal.

Received in June 1974 was the veteran's original application 
for compensation benefits.  At that time he reported that he 
received treatment in 1953 while stationed in Panama for a 
lumbar condition.  He indicated no treatment since his 
release from active duty.

During a September 1976 VA examination the veteran complained 
of chronic neck pain since an injury to his neck in service.  
The report of neurology examination noted that the veteran 
had been involved in a car accident in a head on collision in 
December 1973 and since then developed low back pain, with 
radiation to the left lower extremity after treatment by 
physiotherapy.  At the time of the accident the veteran 
underwent lumbar hemilaminectomy of both bases apparently 
with removal of a herniated disc.  The veteran also 
complained that he had numbness in the occipital region, of a 
warm stream that he feels down the left side of his head, and 
of pain in both shoulders and trapezius muscles.  He stated 
that pain in his back affected mostly his left hip.  After 
examination the impressions were (1) status post lumbar 
laminectomy for herniated lumbar disc, left; (2) residual 
mechanical back pain, no active evidence of root compression 
at this time, no evidence of neurologic involvement in the 
cervical cord or cervical nerve roots; and (3) cervical pain 
apparently from muscular origin.

There is private medical statement dated in October 1977, 
which is to the effect that the veteran was operated on for a 
herniated disc.

The report of a January 1978 VA examination shows that in 
August 1974, after an automobile related accident, the 
veteran was operated on for lumbar disk L4-L5. The 
impressions included status post laminectomy for herniated 
disk of L4-5 with recurrent back pain; and fibro-myositis of 
the cervical and lumbar paravertebral muscles secondary to 
osteoarthritis.  

VA treatment records show that the veteran was hospitalized 
from July to August 1978 for treatment of chronic low back 
pain. 

In July 1979 the Board denied service connection for a back 
disability.  At that time the Board determined that the 
veteran was treated during service for a single episode of a 
stiff neck, which was an acute and transitory condition 
unrelated to an existing neck disorder, and that his current 
back problems were the residuals of a lumbar laminectomy 
performed to resolve a herniated nucleus pulposus sustained 
in an automobile accident in November 1973.  The July 1979 
Board decision is final.  38 U.S.C.A. § 7104.

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.  The provisions 
of 38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received since the July 1979 Board decision includes 
private and VA medical records and translations of materials 
previously provided.  Some of the VA medical records provided 
since July 1979 are duplicates of previous treatment and VA 
examination reports.  Also, reports of VA examinations in 
July 1997 and August 2002 pertain to examination of the knee 
and therefore are not material.  

The evidence received since July 1979 also includes a 
statement from the veteran received in July 1997 concerning 
his back condition, which resulted from an accident in Panama 

The veteran has provided private reports of physical and 
psychiatric examinations dated in July 1988, which shows that 
the veteran complained of being disabled due to back pain.  
The one report noted that he had been involved in a motor 
vehicle accident in 1973, sustaining a slipped disc in the 
lower back, with subsequent surgery in August 1973.  

To summarize the evidence received since the 1979 Board 
decision includes duplicative treatment records and private 
medical records showing treatment in 1988 many years after 
service.  These records also relate the veteran's back 
problems to a post service accident in 1973.  Additionally, 
the statements from the veteran are cumulative in nature.  
Accordingly, the Board finds that evidence submitted since 
the July 1979 Board decision is not new and material.  
Accordingly, the claim for service connection for back 
disorder is not reopened.

II.  Entitlement to an Increased Evaluation for Right Knee 
Disability

During service the veteran was hospitalized from September to 
October 1953.  The diagnosis was simple fracture of the right 
patella and no artery or nerve involvement.  During his 
October 1954 discharge examination evaluation of the lower 
extremities was normal.

The report of a September 1976 VA examination contains no 
reference to a right knee disorder.

A March 1977 rating decision granted service connection for 
residual fracture of the right knee, and assigned a non-
compensable rating under Diagnostic Code 5257, which remained 
in effect until the current claim.  

The report of a June 1997 VA examination shows that the 
veteran complained of pain at the center of the patella, 
which radiated to sides, and was associated with locking of 
the right knee.  He reported that he needed to use a crutch 
to ambulate and had a history of falls.  On examination, the 
right knee was not swollen and there were no deformities of 
the right knee.  The veteran had severe crepitation of the 
right knee joint.  He had severe anterior instability of the 
right knee with a positive anterior drawer test and Lachman's 
sign.  He had a positive McMurray sign.  There was no medial 
and lateral instability of the right knee on stress valgus or 
varus.  There was no subluxation.   He had a hyper mobile 
patella.  There was a 2 cm muscle atrophy of the right thigh.  
He had mild weakness of the right extensor muscle quadriceps, 
with muscle strength graded 4/5.  The range of motion of the 
right knee included flexion of 125 degrees and extension 
lacking 5 degrees to complete extension.  There was moderate 
to severe, exquisite pain objectively evaluated on all 
movements of the right knee.  A MRI was ordered.  The 
diagnoses were (1) residuals, right patellar fracture, and 
(2) lateral meniscus tear, moderate degenerative joint 
disease and a moderate knee effusion shown by MRI of the 
right knee.

Associated with the above examination is the report of a 
subsequent July 1997 MRI examination.  That report contains 
an impression of (1) lateral meniscus degenerative tear, (2) 
moderate lateral femoro-tibial compartment degenerative 
changes with small osteochondral defects at the posterior 
tibial plateau and posterior lateral femoral condyle in a 
non-weight bearing surface, (3) moderate sized knee effusion, 
and (4) 1 cm signal void structure projecting dorsal to the 
medial meniscus; finding of uncertain significance.

A VA examination was conducted in August 2002.  At that time, 
the veteran complained of moderate right knee pain on the 
anterior aspect associated with occasional loss of balance of 
the right knee with locking and instability.  He complained 
of crack sounds on moving the right knee.  The veteran 
reported that precipitating factors included walking and 
occasionally while fixing his bicycles on a sitting position 
while trying to get up, and squatting.  

Alleviating factors included massage and painkillers.  When 
asked as to frequency of limitation of motion or functional 
impairment during a flare-up, the veteran reported that he 
had had one occasion during the last year of an acute severe 
bout of right knee pain that functionally impaired him.  The 
veteran reported that he used a cane for long distances.  He 
reported that he had no history of surgeries to the right 
knee.  He had had no episodes of dislocation or recurrent 
subluxation of the right knee.  The report noted that the 
veteran had had no constitutional symptoms for inflammatory 
arthritis.  The veteran reported that he could not work as an 
auto mechanic due to his right knee condition.  

It was reported that the veteran had previously been 
prescribed a painkiller in 2001.  The examiner reviewed 
computerized records and reported that the veteran had 
reported previously in December 2001 that he currently 
exercised at least 30 minutes three times a week.  Also the 
veteran had been seen several times at Urology Service and 
for different conditions including his heart condition, but 
in neither of those occasions did he have a chief complaint 
of pain on the right knee.  Also there was no record of 
prescription for painkillers during the last year.

On examination, the range of motion of the right knee was to 
110 degrees of flexion and extension equaled -5 degrees.  The 
examiner made findings that there was no painful motion in 
the range of motion measured during examination.  With 
respect to consideration of limitation of motion or function 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups, the examiner 
made findings that the right knee was within normal limits.  
There was tenderness to palpation of the right medial 
meniscus area, non-disabling.  

The examination further showed that there was anterior 
instability of the right knee with a positive anterior drawer 
test.  There was no mediolateral or posterior instability of 
the right knee on stress valgus or varus.  The right knee had 
a positive patellar-grinding test on the right knee and 
moderate crepitation of the right knee.  The veteran had a 
normal gait cycle.  The right knee joint was stable medially, 
laterally and posteriorly and unstable anteriorly and was 
pain free.  There was no leg discrepancy.  There were no 
constitutional signs for inflammatory arthritis.  There was 
no prosthesis.  

The report contains a diagnosis of residual fracture, right 
patella, and lateral meniscus tear with moderate degenerative 
joint disease.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." Deluca v. Brown, 8 Vet. App. 202 (1995).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2002). 
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

The RO has evaluated the appellant's right knee disability as 
residuals of fracture of the right patella; lateral meniscus 
tear, moderate degenerative joint disease and moderate knee 
effusion, pursuant to Diagnostic Codes 5257-5003.  It appears 
that the RO assigned a 10 percent rating based on painful or 
limited motion of a major joint pursuant to Diagnostic Code 
5003, and considered and determined that an increase in 
excess of that was not warranted under both Diagnostic Code 
5003 and Diagnostic Code 5257 under criteria for instability.  

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated under Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion. When there is some limitation of motion, which, 
however, would be rated noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for each 
major joint affected by arthritis.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 30 
degrees, and a 10 percent evaluation when limitation is to 45 
degrees.  

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 
1997). In subsequent opinion, it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59. See VAOPGCREC 9- 
98. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation for moderate impairment of the knee and a 
30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The veteran's statements regarding the severity of his knee 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The recent VA examination showed that the veteran complained 
of moderate right knee pain.  The examination showed some 
limitation of motion and tenderness.  However, he was able to 
flex the knee to 110 degrees and extension was limited to 5 
degrees.  These findings do not satisfy the criteria for a 20 
percent rating under Diagnostic Codes 5260 and 5261.  

Furthermore, pursuant to the factors for consideration under 
the Deluca case, the examiner stated that the right knee was 
within normal limits.  In view of the range of motion 
findings, the Board is satisfied that the functional 
impairment caused by the right knee pain is included in the 
current 10 percent rating.  

Diagnostic Code 5257 provides for the evaluation of recurrent 
lateral instability and subluxation of the knee.  The recent 
VA examination showed that the veteran had no lateral 
instability.  However, the evaluation did show the presence 
of anterior instability of the right knee with a positive 
anterior drawer test.  The Board finds that the anterior 
instability of the right knee may be rated as analogous to 
lateral instability under Diagnostic Code 5257.  38 C.F.R. § 
4.20 (2002).  Accordingly, it is the judgment of the Board 
that the separate 10 percent rating is warranted under 
Diagnostic Code 5257 for slight impairment.  

However, the current evidence does not provide a basis for a 
rating in excess of 10 percent.  As previously indicated the 
recent VA examination showed no lateral instability and there 
was no posterior instability.  Also, there was no impairment 
of gait.  Additionally, the veteran described occasional loss 
of balance of the right knee with locking and instability.  

Based on a review of the evidence the Board finds that the 
right knee disability does not cause moderate impairment.  .  
Thus an evaluation in excess of 10 percent under Diagnostic 
Code 5257 is not warranted.  


ORDER

New and material evidence not having been submitted, the 
application to reopen claim for service connection for a back 
disorder is denied.

Entitlement to an increased evaluation in excess of 10 
percent for the arthritis of the right knee is denied.

Entitlement to a 10 percent rating for the residuals of a 
fracture of the right patella and lateral meniscus tear is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


